                         Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 1 of 43


                   1     [Counsel identified on signature page]

                   2

                   3

                   4

                   5

                   6

                   7

                   8                                  UNITED STATES DISTRICT COURT
                   9                                 NORTHERN DISTRICT OF CALIFORNIA
               10                                         SAN FRANCISCO DIVISION
               11

               12       EOLAS TECHNOLOGIES                           Case No. 3:17-cv-01138-JST-JSC
                        INCORPORATED,
               13                                                    BRIEFING OF AMAZON AND GOOGLE
                                        Plaintiff,                   REGARDING REMEDIES FOR EOLAS’S
               14                                                    AND MCKOOL SMITH’S VIOLATION OF
                                v.                                   COURT-ORDERED PROSECUTION BAR
               15
                        GOOGLE LLC,                                  REDACTED VERSION OF DOCUMENT
               16                                                    SOUGHT TO BE SEALED
                                        Defendant.
               17                                                    Date:    June 20, 2019
                                                                     Time:    2:00 p.m.
               18                                                    Place:   Courtroom 9 – 19th Floor
                                                                     Judge:   Hon. Jon S. Tigar
               19
                        EOLAS TECHNOLOGIES                           Case No. 3:17-CV-03022-JST-JSC
               20       INCORPORATED,
               21                           Plaintiff,
               22               v.
               23       AMAZON.COM, INC.,
               24                           Defendant.
               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                      BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                           REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                  VIOLATION OF PROSECUTION BAR
                         Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 2 of 43


                   1                                            TABLE OF CONTENTS

                   2    I.      INTRODUCTION --------------------------------------------------------------------------------- 1
                   3    II.     FACTUAL BACKGROUND -------------------------------------------------------------------- 3
                   4            A.      Dr. Doyle claims to own the interactive web, but a Tyler jury
                                        disagrees. ----------------------------------------------------------------------------------- 3
                   5
                                B.      Eolas files the placeholder ’434 application. ------------------------------------------ 4
                   6
                                C.      The Federal Circuit affirms the Adobe verdict and
                   7                                                   . --------------------------------------------------------- 5
                   8                                                                                               . ------------------- 5
                   9
                                                                                                          . ---------------------------- 6
               10

               11                                                                              ---------------------------------------- 8
               12
                                                                             --------------------------------------------------------- 10
               13

               14                                                               . ----------------------------------------------------- 12
               15
                                                                        . ------------------------------------------------------------ 13
               16
                                E.      Eolas uses the information McKool Smith received in           in
               17                       connection with the amendments filed in August. ----------------------------------- 15
               18               F.      Eolas sues Amazon, Google, and Wal-Mart the day the ’507 patent
                                        issues, and seeks to cover-up the prosecution bar violation. ----------------------- 16
               19
                                G.      Magistrate Judge Corley finds a prima facie case of a violation
               20                       prior to July 22, and McKool Smith admits to a violation after July
                                        22. ------------------------------------------------------------------------------------------ 17
               21
                        III.    ARGUMENT -------------------------------------------------------------------------------------- 18
               22
                                A.      McKool Smith admits that it violated the prosecution bar in July
               23                       and August but the evidence shows
                                                                                                                                      18
               24

               25
                                                              . ---------------------------------------------------------------------- 19
               26

               27                                                                 ---------------------------------------------------- 20
               28                       3.      McKool Smith participated in prosecution
                       Case Nos. 3:17-cv-01138-JST-JSC,                                      BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                    i REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                                    VIOLATION OF PROSECUTION BAR
                         Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 3 of 43


                   1                                                                                                ------------------------------- 22

                   2            B.      Remedies ---------------------------------------------------------------------------------- 23

                   3                    1.      The unclean-hands doctrine provides dismissal authority. ---------------- 23

                   4                            a.        McKool Smith’s violation of the prosecution bar
                                                          was willful.................................................................................... 24
                   5
                                                b.        McKool Smith’s willful violation of the prosecution
                   6                                      bar has immediate and necessary relation to this
                                                          case. .............................................................................................. 27
                   7
                                        2.      Civil contempt provides the Court with dismissal authority. -------------- 30
                   8
                                        3.      The Court’s inherent authority or Rule 37(b) provides the
                   9                            Court with authority to fashion alternate remedies.------------------------- 32

               10                               a.        At the very least, Eolas should be precluded from
                                                          seeking damages for a period of time commensurate
               11                                         with Eolas’s illicit head start. ....................................................... 33

               12                               b.        At the very least, the jury should be instructed on
                                                          factual and legal findings associated with the ’507
               13                                         patent’s patent-term adjustment. .................................................. 33

               14       IV.     CONCLUSION ----------------------------------------------------------------------------------- 35

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                                                 BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                           ii REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                                                VIOLATION OF PROSECUTION BAR
                         Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 4 of 43


                   1

                   2
                                                             TABLE OF AUTHORITIES
                   3
                                                                                                                             Page(s)
                   4

                   5    Cases:

                   6        Aptix Corp. v. Quickturn Design Sys., Inc.,
                               269 F.3d 1369 (Fed. Cir. 2001) ------------------------------------------------------------------ 24
                   7
                            Bingman v. Ward,
                   8           100 F.3d 653 (9th Cir. 1996) --------------------------------------------------------------------- 31
                   9        Burt Hill, Inc. v. Hassan,
                               No. Civ. A 09-128, 2010 WL 419433 (W.D. Pa. Jan 29, 2010) ----------------------------- 32
               10

               11           Chamberlain Grp., Inc. v. Lear Corp.,
                               270 F.R.D. 392 (N.D. Ill. 2010) ------------------------------------------------------------------ 32
               12
                            Chambers v. NASCO, Inc.,
               13              501 U.S. 32 (1991) --------------------------------------------------------------------------------- 32
               14           Ewing v. Flora,
                               No. 14-cv-2925, 2016 WL 1465182 (S.D. Cal. Apr. 14, 2016) ------------------------------ 31
               15

               16           Fink v. Gomez,
                               239 F.3d 989 (9th Cir. 2001) --------------------------------------------------------------------- 32
               17
                            Gilead Sciences, Inc. v. Merck & Co., Inc.
               18              888 F.3d 1231 (Fed. Cir. 2018) ------------------------------------------------------------- 27, 28

               19           Halo Electronics, Inc. v. Pulse Electronics, Inc.,
                               136 S. Ct. 1923 (2016) ----------------------------------------------------------------------- 25, 26
               20
                            Henry v. Gill Indus., Inc.,
               21
                               983 F.2d 943 (9th Cir. 1993) --------------------------------------------------------------------- 32
               22
                            Keystone Driller Co. v. General Excavator Co.,
               23              290 U.S. 240 (1933) -------------------------------------------------------------------------- 23, 27

               24           Link v. Wabash R. Co.,
                               370 U.S. 626 (1962) ------------------------------------------------------------------------------- 32
               25
                            Maggio v. Zeitz,
               26             333 U.S. 56 (1948) --------------------------------------------------------------------------------- 30
               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                                    BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                  iii REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                                 VIOLATION OF PROSECUTION BAR
                         Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 5 of 43


                   1        Navigazione Libera Triestina Societa Anonima v. Newtown Creek Towing
                               Co.,
                   2           98 F.2d 694 (2d Cir. 1938) ------------------------------------------------------------------------ 29
                   3
                            Penfield Co. v. Sec. & Exch. Comm’n,
                   4           330 U.S. 585 (1947) ------------------------------------------------------------------------------- 30

                   5        Pfizer, Inc. v. Int’l Rectifier Corp.,
                                685 F.2d 357 (9th Cir. 1982) --------------------------------------------------------------------- 24
                   6
                            Pinkette Clothing, Inc. v. Cosmetic Warriors Ltd.,
                   7           894 F.3d 1015 (9th Cir. 2018) -------------------------------------------------------------------- 24
                   8        POM Wonderful LLC v. Coca Cola Co.,
                   9          166 F. Supp. 3d 1085 (C.D. Cal. 2016) --------------------------------------------------------- 24

               10           Precision Instrument Manufacturing Co. v. Automotive Maintenance
                               Machinery Co.,
               11              324 U.S. 806 (1945) -------------------------------------------------------------------------- 23, 24
               12           Roadway Express, Inc. v. Piper,
                               447 U.S. 752 (1980) ------------------------------------------------------------------------------- 32
               13

               14           In re Seagate Tech., LLC,
                                497 F.3d 1360 (Fed. Cir. 2007) ------------------------------------------------------------------ 25
               15
                            Stone v. City and County of San Francisco,
               16              968 F.2d 850 (9th Cir. 1992) --------------------------------------------------------------------- 30

               17           In re Tech. Licensing Corp.,
                                423 F.3d 1286 (Fed. Cir. 2005) ------------------------------------------------------------------ 34
               18
                            United States v. Hudson,
               19
                               7 Cranch 32, 3 L.Ed. 259 (1812) ----------------------------------------------------------------- 32
               20
                            United States v. United Mine Workers,
               21              330 U.S. 258 ---------------------------------------------------------------------------------------- 30

               22           Univ. Patents v. Kligman,
                               737 F. Supp. 325 (E.D. Penn. 1990) ------------------------------------------------------------- 32
               23
                            Wilhelm v. Yott,
               24              No. 08-cv-210, 2009 WL 10692110 (E.D. Cal. May 4, 2009) ------------------------------- 31
               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                                     BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                   iv REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                                  VIOLATION OF PROSECUTION BAR
                         Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 6 of 43


                   1    Statutes:
                   2        35 U.S.C.
                               § 154(b) --------------------------------------------------------------------------------------------- 33
                   3
                               § 154(b)(1) ------------------------------------------------------------------------------------------ 33
                   4           § 154(b)(2)(C) -------------------------------------------------------------------------------------- 33
                               § 154(b)(2)(C)(i) ----------------------------------------------------------------------------------- 34
                   5           § 282(c) ---------------------------------------------------------------------------------------------- 34
                   6    Rules:
                   7        Fed. R. Civ. P.
                               37 ----------------------------------------------------------------------------------------- 2, 23, 32, 33
                   8
                               37(b) ------------------------------------------------------------------------------------------------- 32
                   9           41(b) ------------------------------------------------------------------------------------------------- 31

               10       Other Authorities:

               11           145 Cong. Rec. at S14718 ----------------------------------------------------------------------------- 34
               12           W. Keeton et al., Prosser & Keeton on Law of Torts
                               § 34 (5th ed. 1984) -------------------------------------------------------------------------------- 26
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                                      BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                    v REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                                   VIOLATION OF PROSECUTION BAR
                         Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 7 of 43


                   1    I.      INTRODUCTION

                   2            Seven years ago, a jury in East Texas ended a decades-long patent-litigation campaign

                   3    against some of the world’s most innovative Internet companies. Two patents, dating back to 1994

                   4    and intended to allow physicians to view remote medical images, had been weaponized against the

                   5    interactive Worldwide Web and parlayed into hundreds of millions of dollars for Eolas. But the

                   6    East Texas jury invalidated those patents because neither had claimed anything new. Eolas’s

                   7    campaign was finally over.

                   8            Except it wasn’t. During the East Texas proceedings, Eolas filed a secret continuation

                   9    patent application claiming priority to the same 1994 application that matured into the patents

               10       invalidated by the Texas jury. This secret application was a mere placeholder, consisting of the

               11       same specification and claims copied from its invalid predecessors. It would need to be activated,

               12       if at all, only if Eolas lost the East Texas trial. In February 2012, Eolas lost, and in July 2013 the

               13       Federal Circuit summarily affirmed. So, Eolas would need to activate its placeholder application.

               14               Except there was a problem. The McKool Smith trial team—the only lawyers who could

               15       conceivably sculpt claims navigating the thicket of prior-art used in East Texas while still trying

               16       to capture Amazon’s and Google’s confidential technology—were precluded by a robust and

               17       prophylactic prosecution bar from giving any direct or indirect advice. Eolas and McKool Smith

               18       would need a work-around,

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                               1 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                            VIOLATION OF PROSECUTION BAR
                         Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 8 of 43


                   1

                   2

                   3

                   4

                   5

                   6                                  . Neither the defendants nor the Court will ever know precisely what

                   7    was said in those meetings; the testimony of the participants is inconstant, even contradictory,

                   8                                             . But all agree—and the record evidence is plain and

                   9    unmistakable—about one essential and dispositive fact.

               10

               11

               12                                                                                                 . McKool

               13       Smith admits that its work in July and August violated the prosecution bar, and that the trial

               14       lawyers who were barred from any direct or indirect patent prosecution, were materially and

               15       directly involved in prosecuting the very claims that are now asserted against Amazon and Google

               16       in this case.

               17               If a prosecution bar means anything, it must mean that a patent irremediably contaminated

               18       by a serious violation may not be asserted against the bar’s intended beneficiaries. That is, while

               19       a prosecution bar violation may not, in all cases, warrant the worldwide unenforceability of an ill-

               20       gotten patent, equity demands that, at a bare minimum, the patent may not be enforced against the

               21       very parties whose highly technical and confidential information was intended to be protected.

               22       There are at least four remedial tools available to the Court to ensure this result—unclean hands,

               23       civil contempt, the Court’s inherent authority, and Rule 37 of the Federal Rules of Civil Procedure.

               24       Each empowers the Court to impose a suitable remedy, one that both prevents a particular private

               25       injustice and also safeguards the future integrity of the United States patent litigation system.

               26       Under the circumstances of this case, the only remedy consistent with both objectives is dismissal.

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                              BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              2 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                           VIOLATION OF PROSECUTION BAR
                         Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 9 of 43


                   1    II.     FACTUAL BACKGROUND

                   2            A.      Dr. Doyle claims to own the interactive web, but a Tyler jury disagrees.

                   3            In the early 1990s, Dr. Michael Doyle, a biologist working at the University of California,

                   4    formed Eolas to own U.S. Patent No. 5,838,906 (the “’906 patent”), one of the immediate

                   5    predecessors to the ’507 patent. According to Dr. Doyle, the ’906 patent covers inconceivably vast

                   6    swaths of technology, essentially the entire “interactive” web. For the better part of two decades,

                   7    Dr. Doyle has pursued his claim of ownership over the interactive web, starting in 1998, when

                   8    Eolas sued Microsoft claiming that Microsoft’s Internet Explorer browser infringed the ’906

                   9    patent. That case alone settled for almost

               10               In 2012, shortly after Eolas’s settlement with Microsoft and the same day that a

               11       continuation of the ’906 patent issued—U.S. Patent No. 7,599,985 (the “’985 patent”)—Eolas sued

               12       more than twenty of the world’s leading technology companies, including Adobe Systems,

               13       Amazon, and Google. This case—the “Adobe case”—was the case in which the prosecution bar at

               14       the center of this dispute was entered. In the Adobe case, Eolas asserted that essentially everything

               15       on the defendants’ websites infringed one or both of the Eolas patents. Broadly speaking, Eolas

               16       asserted claims from one patent—the ’906 patent—against the portions of the defendants’ websites

               17       that used Flash-type implementations. These claims were sometimes called “type information”

               18       claims and are explained in more detail in the Declaration of Dr. Ben Bederson (filed concurrently

               19       with this brief). Again, broadly speaking, Eolas asserted claims from the ’985 patent against the

               20       portions of the defendants’ websites that used JavaScript-type implementations. These are

               21       sometimes called “distributed application” claims, and are also explained in more detail in the

               22       Bederson Declaration. (See Bederson Decl. ¶¶ 19–22.)

               23               Throughout the discovery period, Eolas demanded, and the defendants produced, highly-

               24       confidential information, including source code and other technical information describing in

               25       detail how their specific technologies worked. To protect this highly confidential information, the

               26       presiding judge entered a broad protective order that included a robust prosecution bar. Save for

               27       merely “providing prior art references” to prosecution counsel, the prosecution bar prevented all

               28       participation, direct or indirect, in prosecution:
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                 3 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                           VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 10 of 43


                   1                      Any person who reviews or otherwise learns the contents of
                                          Technical Protected Material produced by another Party may not
                   2                      participate, directly or indirectly, in the prosecution of any patent
                                          claims … claiming the subject matter disclosed in the Patents-in-
                   3                      Suit from the time of receipt of such information through and
                                          including one (1) year following the entry of a final non-appealable
                   4                      judgment….

                   5    (Ex. 1 ¶ 5(a), 6(a).)1
                   6             In February 2012, the Adobe case went to trial on invalidity only. The jury agreed with the
                   7    defendants that others had invented the interactive web before Dr. Doyle, and invalidated all of the
                   8    asserted claims in both patents.
                   9             B.       Eolas files the placeholder ’434 application.
               10                In November 2011, approximately three months before the Adobe trial, Eolas filed a
               11       continuation application that ultimately resulted in the ’507 patent, the patent at issue here, and is
               12       referred to below as the “’434 application.” The ’434 application shared the same specification as,
               13       and claimed priority to, the ’906 patent. The ’434 application also included claims
               14

               15

               16

               17                     . In November 2011, the then-last continuation patent from the ’906 patent was still
               18       pending in the PTO. (Ex. 2.) To preserve continuity to the ’906 patent, any additional continuation
               19       application would have to be filed before that application issued.
               20

               21                                 . (Krueger Depo. 58:13–59:14 [Ex. 3].) Although the specification
               22                        could not conceivably be confidential, Eolas concealed the application by requesting
               23       that the Patent Office not publish it. (Ex. 4.)
               24

               25

               26

               27

               28
                        1
                            All Exhibit cites are to the accompanying Makker Declaration.
                       Case Nos. 3:17-cv-01138-JST-JSC,                                BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                4 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                             VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 11 of 43


                   1

                   2

                   3

                   4

                   5

                   6            C.      The Federal Circuit affirms the Adobe verdict and

                   7

                   8            In September 2012, six months after the Adobe verdict and with its appeal to the Federal

                   9    Circuit pending, Eolas filed another series of lawsuits against another group of interactive website

               10       operators, including, among others, Wal-Mart, Facebook, and Disney. These cases, along with a

               11       preemptive declaratory-judgement action by Google, are collectively referred to as the “Facebook

               12       cases.” Eolas asserted that the defendants in the Facebook cases infringed not only its two newly

               13       issued continuation patents, but also the recently invalidated Adobe patents.

               14               The Facebook cases were stayed pending the Federal Circuit’s decision on Eolas’s appeal

               15       of the Adobe verdict. (See Ex. 5 at 2.) But in February 2014, the stay was running out (see Ex. 6)

               16       and Eolas needed to make a decision.

               17

               18                                                  (McKool Depo. 11:25–12:12 [Ex. 7].)

               19

               20

               21

               22                                                  ” (Ex. 8.) With the ’906 and ’985 patents invalidated in

               23       the Adobe trial and the Facebook cases                                           , Dr. Doyle turned

               24       to his last remaining asset, the ’434 application.

               25                                                                                          .

               26               For three years the ’434 application laid dormant with placeholder claims. But only a few

               27       days after Dr. Doyle confirmed with McKool Smith

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                              BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                 5 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                           VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 12 of 43


                   1

                   2

                   3

                   4

                   5                                             ” (Ex. 10.)

                   6

                   7                     . (Doyle Depo. 70:2–71:10 [Ex. 11].)

                   8            But Dr. Doyle was not just

                   9          (Doyle Depo. 151:3–15; Stetson Depo. 188:3–14.) In fact,

               10

               11                                                . (Doyle Depo. 71:11–23.) To discuss these developments,

               12       Eolas and McKool Smith

               13                                                              .

               14                   1.

               15

               16

               17

               18

               19

               20                           l.” (Ex. 12.)

               21               The participants have different recollections of exactly what was discussed. Mr. Campbell

               22       of McKool Smith testified that

               23                    . (Campbell Depo. 57:22–25 [Ex. 13].)

               24

               25                                                                      . (Campbell Depo. 56:3–10, 56:11–

               26       12, 58:1–3, 61:6–13, 123:8–13.) Mr. Swords, however,

               27

               28                                         (Swords Depo. 62:5–11 [Ex. 14].) Whatever was exactly discussed,
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                               6 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                           VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 13 of 43


                   1    all agree that Eolas                                                                       .

                   2    (Campbell Depo. 55:7–12; Burgess Depo 21:18–22:11 [Ex. 15]; Stetson Depo 107:12–16 [Ex. 16];

                   3    Swords Depo 62:5–20.)

                   4             In addition to Mr. Swords’s testimony, the written record, too, casts doubt on Mr.

                   5    Campbell’s testimony, and shows that even Mr. Swords’s testimony was an understatement.

                   6                                                                              . (Campbell Depo.

                   7    53:22–10; Burgess Depo. 44:6–8; Stetson Depo. 99:21–100:8.)

                   8                                                        (Stetson Depo. 131:10–17)—

                   9                                                                             (Ex. 17.)

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22                                                                        w. (Campbell Depo. 60:19–

               23       61:1.)

               24                                                         (Stetson Depo. 122:11–19.)

               25

               26

               27                Q.

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                         BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                          7 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                      VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 14 of 43


                   1

                   2
                                                          *   *      *
                   3

                   4

                   5

                   6

                   7    (Stetson Depo. 134:4–136:11 (emphasis added).)

                   8                2.

                   9

               10

               11                                                          . (Ex. 18.)

               12                                                         (Ex. 19.)

               13                                                 . (See Campbell Depo. 86:20–23; Burgess Depo. 25:2–

               14       13.)

               15               The next day,

               16

               17                                                                                                   d

               18

               19

               20

               21

               22

               23

               24       (Ex. 20 (emphasis added); see also Campbell Depo. 90:22–91:21.)

               25               Other McKool Smith lawyers

               26                                                                                        (Ex. 20.) Mr.

               27       Campbell also asked Josh Budwin, another McKool Smith partner who had enjoyed a central role

               28       in the Adobe trial, if he would

                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                             8 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                          VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 15 of 43


                   1

                   2                                                                              (Ex. 21.)

                   3

                   4    (Ex. 22.)

                   5            The concern shared by Messrs. Campbell, Burgess, and Budwin—

                   6                                               —was particularly important for any future litigation.

                   7

                   8

                   9                              . (Budwin Depo. 17:21–18:13 [Ex. 23].) It would be important for any

               10       patent issuing from the ’434 application to read on these various modern JavaScript

               11       implementations.

               12

               13

               14

               15

               16

               17       (Ex. 24.)

               18               The McKool Smith team

               19

               20                     . (Campbell Depo

               21       132:2–23.)

               22                              (right, Ex.

               23       25). (McKool Depo 27:4–24.)

               24

               25

               26

               27                                                                           n. (McKool Depo. 31:3–24.)

               28                                                                                                       ,
                       Case Nos. 3:17-cv-01138-JST-JSC,                            BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                            9 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                        VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 16 of 43


                   1

                   2

                   3                                                                                    (See Campbell

                   4    Depo. 90:22–91:21, 165:15–166:22.)

                   5

                   6

                   7

                   8

                   9                                                .” (Campbell Depo. 169:24–170:6; see also McKool

               10       Depo. 35:7–16.)

               11                      3.

               12

               13

               14

               15                                                               (Campbell Depo. 149:5–11.)

               16

               17                                                                                               . (Ex.

               18       26; Ex. 27.)

               19

               20

               21

               22

               23                                         (McKool Depo. 64:13–15.)

               24

               25

               26           (McKool Depo. 25:5–26:3.)

               27               The client, however, heard something different. Mr. Stetson testified that

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                           BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                           10 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                       VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 17 of 43


                   1

                   2

                   3

                   4

                   5
                                                   *         *   *
                   6

                   7

                   8

                   9
                        (Stetson Depo. 172:18–173:4.)
               10
                                   Neither Eolas nor McKool Smith have produced
               11
                                            (See Campbell Depo. 148:25–150:1; Doyle Depo. 126:24–127:4.) But what is clear
               12
                        is that                                                           (below, Ex. 28)
               13

               14

               15
                                   A number of things
               16
                        are       notable     about    Mr.
               17
                        McKool’s email.
               18

               19

               20

               21

               22

               23
                                                                     (McKool Depo. 49:23–51:2, 62:11–15.)
               24

               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                                BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                 11 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                            VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 18 of 43


                   1

                   2                     . (Exs. 17, 19, 21.)

                   3

                   4

                   5

                   6                                 (McKool Depo 60:17–21, 63:7-12.)

                   7

                   8                                ” (McKool Depo. 60:17–61:12.)

                   9                4.

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23       (Ex. 29.)

               24

               25                            . (Stetson Depo. 189:4–14; Campbell Depo. 185:21–186:11.)

               26

               27                                                                               (Stetson Depo. 188:3–

               28       189:14.)
                       Case Nos. 3:17-cv-01138-JST-JSC,                             BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                            12 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                        VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 19 of 43


                   1    (Campbell Depo. 185:21–186:11; Stetson Depo. 188:22–189:2; Swords Depo. 31:6–9.) Surely,

                   2    nothing in the record reflects Mr. Campbell

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10                                                     .

               11

               12

               13

               14                                                               . (See, e.g., Doyle Depo. 143:17–22; Swords

               15       Depo. 31:24–32:11; Stetson Depo. 187:16–21; Campbell Depo. 201:7–16.)

               16                   5.

               17

               18

               19

               20

               21                                                         . This was not merely “providing” prior art, which

               22       the prosecution bar permitted. This was textbook prosecution advice, which the prosecution bar

               23       plainly prohibited.

               24

               25                                                          (Ex. 30.)

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                                BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                               13 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                            VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 20 of 43


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27


                       Case Nos. 3:17-cv-01138-JST-JSC,               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                 14 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                          VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 21 of 43


                   1            Q.

                   2

                   3

                   4

                   5    (McKool Depo. 82:3–10.)
                   6            E.       Eolas uses the information McKool Smith received in                in connection
                   7                     with the amendments filed in August.
                   8            In August 2014, with the direct and material participation of McKool Smith, Eolas filed
                   9    the first substantive amendment to the claims of the ’434 application, canceling all pending claims
               10       and adding all new ones. And as the amendment itself shows, McKool Smith used the information
               11       it received in           to direct the amendments filed in August.
               12

               13

               14

               15

               16                    (Campbell Depo. 165:15–166:22.) And that is precisely what the August amendment
               17       reflects. As discussed in more detail in the Bederson Declaration, the August claims disentangled
               18       the two technologies. (Bederson Decl. ¶¶ 25–32.)
               19               Eolas also corrected other elements of the claims in accord with
               20

               21

               22

               23

               24                        (Ex. 20.) That concern was corrected in the claims filed in August 2014. (Bederson
               25       Decl. ¶ 31.) Similarly, Mr.
               26

               27               ” (Ex. 22.) This language, too, was removed from the claims filed in August. (Bederson
               28       Decl. ¶ 31.)
                       Case Nos. 3:17-cv-01138-JST-JSC,                              BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              15 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                           VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 22 of 43


                   1            F.      Eolas sues Amazon, Google, and Wal-Mart the day the ’507 patent issues, and

                   2                    seeks to cover-up the prosecution bar violation.

                   3            The August 2014 amendment was, for all intents and purposes, the first and last significant

                   4    amendment to the ’434 application. The ’507 patent issued on November 24, 2015, with a 1,042

                   5    day patent-term adjustment. Without that adjustment, the patent would have expired on October

                   6    17, 2014, about a year before it issued. With the patent-term adjustment, Eolas asserts that the ’507

                   7    patent expired on August 24, 2017.

                   8            The day the ’507 patent issued, Eolas filed this case in East Texas. The claims asserted in

                   9    this litigation are those crafted to address

               10       (Bederson Decl. ¶¶ 28–32.) As the case progressed, Amazon and Google became increasingly

               11       concerned that McKool Smith had violated the prosecution bar. The initial suggestion came from

               12       Eolas’s own privilege logs of communication among Eolas, McKool Smith, and Charles Krueger,

               13       Eolas’s prosecution counsel. A number of those entries reflected communications between

               14       McKool Smith and Eolas that were later funneled to Mr. Krueger. The log expressly stated that

               15       those communications concerned “patent prosecution.” Amazon and Google raised their concerns

               16       about the potential prosecution bar violation, after which McKool Smith scrubbed its privilege

               17       logs, changing many of the designations from communications concerning “patent prosecution”

               18       to more innocuous descriptions, such as communications “regarding prior art.” (Compare Ex. 34

               19       with Ex. 35.)

               20               Unsatisfied with McKool Smith’s response and unable to convince McKool Smith to

               21       provide the documents about which Eolas changed its log designations, Amazon was left with no

               22       option but to file its Motion for Order to Show Cause, which Google later joined. McKool Smith

               23       responded to the motion by (1) demanding sanctions, (2) claiming that it had not participated in

               24       prosecution before July 2014,                                                 , and (3) asserting that

               25       the prosecution bar expired in July 2014, which the Court has found is incorrect.

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              16 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                           VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 23 of 43


                   1             G.      Magistrate Judge Corley finds a prima facie case of a violation prior to July

                   2                     22, and McKool Smith admits to a violation after July 22.

                   3             After the case was transferred to this Court, the Court ruled that the prosecution bar expired

                   4    in October 2014, and granted Amazon and Google’s request for discovery. McKool Smith and

                   5    Eolas produced requested documents in camera, and the Court sent the case to Magistrate Judge

                   6    Corley to consider whether the documents should be produced. After her in camera review,

                   7    Magistrate Judge Corley found that there was a prima facie showing of a prosecution bar violation

                   8    before July 22, 2014, and that Amazon and Google would be entitled to see the documents and

                   9    take depositions “to the extent you [Eolas] want to explain or argue” the violation. (Mar. 29, 2018

               10       Tr. 16:21–17:16 [Ex. 36].) In response, McKool Smith admitted that “after July 22nd, we did what

               11       is proscribed by that Order.” (Id. at 23:22–24:18.) Eolas and McKool Smith agreed to produce pre-

               12       July 22 documents and provide discovery to defendants for that period, but refused to provide

               13       discovery for any period after July 22, 2014.

               14                Amazon and Google moved to compel discovery into McKool Smith’s post-July 22

               15       conduct. Magistrate Judge Corley denied that motion, but explained that because of the position

               16       they were taking in refusing post-July 22 discovery, Eolas and McKool Smith had limited

               17       themselves to just two defenses to all potential remedies to their post-July 2014 prosecution-bar

               18       violation— namely (1) that it was “objectively reasonable” for Eolas and McKool Smith to believe

               19       that the prosecution bar expired in July 2014 rather than October 2014, and (2) that the violation

               20       was “harmless” because they allegedly had no effect on the Patent Office’s timing in addressing

               21       the ’434 application. (Nov. 9, 2018 Tr. at 4:8–6:25, 12:8–15, 37:1–41:8 [Ex. 37]; Dkt. 472 at 13–

               22       14.)2 Magistrate Judge Corley stated, “I want to be very clear, because this is not the opportunity

               23       for Eolas to just put forward these two limited defenses and then down the line when they file their

               24       brief before Judge Tigar on the patent prosecution bar, that’s what we’re talking about … that they

               25       get to submit some other defense.” (Nov. 9, 2018 Tr. at 39:12–19.) Consistent with the Court’s

               26       Order, no documents from the post-July 22 period have been produced, and Eolas consistently

               27

               28
                        2
                            Citations to Docket Entries are to Case No. 3:17-cv-03022 unless otherwise noted.
                       Case Nos. 3:17-cv-01138-JST-JSC,                                BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                               17 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                             VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 24 of 43


                   1    instructed its witnesses not to answer deposition questions directed to this period. (See, e.g., Ex.

                   2    38.)

                   3    III.    ARGUMENT

                   4            A.      McKool Smith admits that it violated the prosecution bar in July and August

                   5                    but the evidence shows that the

                   6            McKool Smith agrees that it violated the prosecution bar in July and August 2014 when it

                   7    directly and materially participated in drafting the August amendments to the ’434 application.

                   8    (See, e.g., Mar. 29, 2018 Tr. at 16:21–17:16, 23:22–24:18; Nov. 9, 2018 Tr. at 4:16–19.) Thus, the

                   9    main dispute about the violation concerns its length—for how long did McKool Smith violate the

               10       prosecution bar? From the beginning of this dispute, McKool Smith and Eolas have sought to

               11       obscure the answer to that question. When Amazon and Google initially inquired into the

               12       possibility that McKool Smith had violated the prosecution bar, the firm immediately scrubbed its

               13       privilege log entries, changing entries that suggested prosecution bar violations to something more

               14       innocuous. (Compare Ex. 34 with Ex. 35.) When Amazon requested that McKool Smith make the

               15       documents about which it changed its designations available for in camera review, McKool Smith

               16       refused. (See Dkt. 290-1 Doan Decl.) When Amazon filed its Motion for Order to Show Cause,

               17       McKool Smith demanded sanctions. (Dkt. 274 at 19.) When Amazon and Google sought discovery

               18       in this dispute, McKool Smith turned over communications only up to July 22, and obstructed

               19       depositions with dozens of instructions not to answer (Ex. 38), even as to questions about what the

               20       witnesses had written in their own documents. (See, e.g., Campbell Depo. 30:10–25, 31:17–25,

               21       33:22–34:15, 92:19–94:7; Stetson Depo. 66:14–67:13, 76:14–19; Doyle Depo. 97:15–99:5,

               22       104:11–106:17, 115:11–15.) And yet, despite McKool Smith’s and Eolas’s obfuscation, the

               23       evidence demonstrates that

               24

               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                              BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              18 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                           VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 25 of 43


                   1

                   2

                   3            Patent prosecution involves much more than drafting claim amendments. It involves also

                   4    knowing when—and under what circumstances—to say anything at all. For example, in an article

                   5    titled Practical Considerations and Strategies in Prosecuting U.S. Patent Applications, authors at

                   6    the Finnegan law firm wrote: “During prosecution, especially when responding to rejections based

                   7    on prior art, the applicant should set a goal of doing less. That is, the applicant should only present

                   8    arguments and/or amendments necessary to overcome the prior art rejection. The less the applicant

                   9    puts in the written record, the more flexible the patentee can be when enforcing the patent.” (Ex.

               10       39.) As this makes clear, sometimes the best prosecution advice is to advise a client not to say

               11       anything at all.

               12

               13

               14

               15                                                               (Swords Depo. 85:19–86:2)

               16

               17               (Doyle Depo. 125:19–25),                                             (Doyle Depo. 151:3–10;

               18       Stetson Depo. 188:3–14),

               19                ” (Doyle Depo. 74:21–77:3, 123:16–19.)

               20

               21                                                                 ” (Ex. 20; Ex. 24.)

               22

               23

               24

               25

               26                                                                            (Ex. 29.)

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                                BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                               19 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                             VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 26 of 43


                   1                                                          ” (Ex. 29 (emphasis added).)

                   2

                   3

                   4

                   5

                   6                                                                      Indeed, Mr. Krueger, Eolas’s

                   7    regular prosecution counsel—the same prosecution counsel who had prosecuted all of the other

                   8    related patents—                                                 . (Ex. 40.)

                   9

               10                                                     (Ex. 41; Ex. 42; Krueger Depo 397:1–6, 404:13–

               11       406:10.)

               12

               13

               14               Eolas and McKool Smith have no explanation for why

               15

               16

               17                                (Stetson Depo. 188:3–14.)

               18

               19                                         (See, e.g., Doyle Depo. 143:17–22; Swords Depo. 31:24–32:11;

               20       Stetson Depo. 187:16–21; Campbell Depo. 201:7–16.) Thus, McKool Smith and Eolas are stuck

               21       with the record they created,

               22

               23

               24

               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                            BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                             20 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                        VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 27 of 43


                   1

                   2

                   3

                   4    McKool Smith may not have directly assisted Eolas in drafting the claims of the ’434 application

                   5    in

                   6

                   7

                   8                                                                                 when McKool Smith

                   9    admittedly was actively and materially participating in prosecution.

               10                                          July and August that would not mean that the firm started its

               11       participation at that time.

               12

               13

               14               While it is conceivable—albeit implausible—

               15                                                                  , that argument is unavailable to Eolas

               16       due to its claims of privilege. This is so because, after this Court found that the prosecution bar

               17       expired in October 2014, McKool Smith conceded that it was directly involved in the prosecution

               18       of the ’434 application beginning on July 22, 2014. And Eolas refused to waive privilege as to any

               19       information or documents after that date.

               20

               21

               22

               23

               24

               25

               26

               27

               28       (McKool Depo. 18:10–22.)
                       Case Nos. 3:17-cv-01138-JST-JSC,                             BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                             21 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                          VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 28 of 43


                   1            Thus, Eolas—having invoked privilege as a shield—cannot now defend itself by pointing

                   2    to what, specifically, McKool Smith did or did not do after July 22. Instead, as Judge Corley put

                   3    it during a discovery hearing in this matter: “[W]e have to assume that their involvement up to the

                   4    submission of that amendment in August 2014 was material.” (Nov. 9, 2018 Tr. at 4:16–19.)

                   5                3.       McKool Smith participated in prosecution

                   6

                   7

                   8

                   9

               10

               11                                           —is a core prosecution function in which patent prosecutors

               12       worldwide engage.

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22                                                                             t would be core prosecution

               23       advice in any case, but it was even more crucial here.

               24

               25                                                                                             . This was a

               26       massive amount of information that only McKool Smith, still fresh from the prior Adobe litigation,

               27       could reasonably grasp.

               28                                                                                                         ,
                       Case Nos. 3:17-cv-01138-JST-JSC,                             BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                             22 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                          VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 29 of 43


                   1

                               . (E.g., Ex. 31.)




                                                            McKool Smith was participating, at least “indirectly,” in the

                        prosecution of the ’434 application, as Mr. McKool conceded. (McKool Depo. 82:3–10.)

                                B.        Remedies

                                McKool Smith violated the prosecution bar                                 and culminating in

                        August when, with McKool Smith’s material and direct assistance, Eolas filed the first substantive

                        amendments to the ’434 application. The appropriate remedy for this violation is dismissal, and

                        the Court has the authority to order that relief under at least (1) the unclean-hands doctrine, (2)

                        civil contempt, (3) the Court’s inherent authority, and (4) Rule 37. To the extent that the Court

                        believes dismissal is inappropriate, the Court has the authority also to fashion alternative remedies,

                        two of which Amazon and Google propose below.

                                     1.      The unclean-hands doctrine provides dismissal authority.

                                The doctrine of unclean hands arises from the equitable maxim that he who comes into

                        Equity must come with clean hands. Keystone Driller Co. v. General Excavator Co., 290 U.S. 240,

                        241 (1933). The Supreme Court has applied the doctrine in numerous patent cases affirming

                        dismissals, including in Keystone Driller and Precision Instrument Manufacturing Co. v.

                        Automotive Maintenance Machinery Co., 324 U.S. 806 (1945). As described in Precision

                        Instrument, the doctrine is “far more than a mere banality. It is a self-imposed ordinance that closes

                        the doors of a court of equity to one tainted with inequitableness or bad faith relative to the matter

                        in which he seeks relief, however improper may have been the behavior of the defendant.” 324

                        U.S. at 815. The Supreme Court has identified two elements: (a) an act that “transgresses equitable

                        standards of conduct”; and (b) that the act has an immediate and necessary relation to the equity

                        that the party seeks. McKool Smith’s conduct meets both.
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              23 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                            VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 30 of 43


                   1                    a.       McKool Smith’s violation of the prosecution bar was willful.

                   2            As to the first element—the nature of the misconduct—the Supreme Court views “[a]ny

                   3    willful act” that “transgress[es] equitable standards of conduct” as sufficient. Precision Instrument,

                   4    324 U.S. at 815. Similarly, in the Ninth Circuit, the unclean-hands defense requires proving

                   5    “wrongfulness, willfulness, bad faith, or gross negligence” on the part of the wrongdoer. Pinkette

                   6    Clothing, Inc. v. Cosmetic Warriors Ltd., 894 F.3d 1015, 1029 (9th Cir. 2018); see also Pfizer, Inc.

                   7    v. Int’l Rectifier Corp., 685 F.2d 357, 359 (9th Cir. 1982); POM Wonderful LLC v. Coca Cola Co.,

                   8    166 F. Supp. 3d 1085, 1092 (C.D. Cal. 2016); Aptix Corp. v. Quickturn Design Sys., Inc., 269 F.3d

                   9    1369 (Fed. Cir. 2001).

               10               The evidence demonstrates that McKool Smith acted willfully                               and

               11       culminating in August when it violated the prosecution bar.

               12

               13

               14

               15

               16

               17                                                                         (Campbell Depo. 60:2–9; Burgess

               18       Depo. 23:12–25, 46:9–18.) McKool Smith further willfully violated the prosecution bar when

               19                                                                                                           It

               20       continued to willfully violate the prosecution bar when

               21                                                      . And finally, McKool Smith continued willfully to

               22       violate the prosecution bar when

               23

               24

               25

               26               McKool Smith’s conduct during this litigation also suggests that the firm knew

               27                                                      . At every juncture, McKool Smith and Eolas sought

               28       to obscure McKool Smith’s role in the prosecution of the ’434 application. From scrubbing
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              24 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                            VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 31 of 43


                   1    privilege logs, to demanding sanctions for even asking about the violation, to limiting discovery

                   2    and obstructing depositions with instructions not to answer, McKool Smith’s and Eolas’s conduct

                   3    strongly suggests consciousness that its violations were willful.

                   4              Eolas and McKool Smith cannot argue otherwise. To avoid producing post-July 2014

                   5    discovery, McKool Smith has taken the position that it will not interpose any “claim based on its

                   6    subjective state of mind.” (Dkt. 472 at 2:5) Instead, McKool Smith contends that its actions were

                   7    “objectively reasonable” and that it will prove that based exclusively on “Defendants’ own sworn

                   8    pleadings and discovery responses; the language of Judge Davis’s order read in light of Federal

                   9    Circuit rules and case law; and the published views of an independent legal scholar.” (Dkt. 472 at

               10       2:1–5.)

               11                 McKool Smith’s “objectiveness” argument fails as a matter of law. The relevant question

               12       for unclean hands is whether the action was in bad faith, and thus, depends entirely on the

               13       subjective state of mind of the actor at the time the action occurred. Whether or not the action

               14       could be seen in retrospect as “objectively reasonable” is irrelevant. The Supreme Court recently

               15       made precisely this point in Halo Electronics, Inc. v. Pulse Electronics, Inc., 136 S. Ct. 1923, 1933

               16       (2016). In Halo, the Court rejected the Federal Circuit’s “objective recklessness” test from In re

               17       Seagate Tech., LLC, 497 F.3d 1360 (Fed. Cir. 2007) (en banc). That test required a patentee to

               18       show that the accused infringer acted “despite an objectively high likelihood that its actions

               19       constituted infringement of a valid patent,” without regard to “[t]he state of mind of the accused

               20       infringer.” Seagate, 497 F.3d at 1371. The Court found that the problem with such a test is that it

               21       “applies even if the defendant was unaware of the arguable defense when he acted.” Halo, 136 S.

               22       Ct. at 1930. Instead, the Court found that the proper test looks to the accused infringer’s actual,

               23       subjective, state of mind at the time. The Court noted “culpability is generally measured against

               24       the knowledge of the actor at the time of the challenged conduct,” and a “willful” standard of

               25       liability “look[s] to the actor’s real or supposed state of mind.” Id. (quoting W. Keeton et al.,

               26       Prosser & Keeton on Law of Torts § 34, p. 212 (5th ed. 1984)). As the Court further explained,

               27       “[t]he existence” of a “reasonable” explanation for the wrongdoer’s conduct does not suffice to

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              25 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                            VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 32 of 43


                   1    show that the wrongdoer actually “act[ed] on the basis of” that explanation, “or was even aware

                   2    of it.” Id.

                   3            For this reason, McKool Smith’s defense based entirely on “objective” evidence misses the

                   4    point because there is no evidence that any of this objective material formed any part of McKool

                   5    Smith’s subjective state of mind. In fact, there is no evidence that McKool Smith did any good-

                   6    faith analysis about the expiration of the prosecution bar based on any of the objective materials

                   7    or on any others. Not a single document was produced in discovery reflecting any analysis McKool

                   8    Smith undertook to determine when the Prosecution Bar expired. There is no email, no

                   9    memorandum, no case law, no review of the Federal Circuit’s rules, nothing in writing reflecting

               10       that McKool Smith, in good faith, researched the law and facts surrounding the prosecution bar’s

               11       expiration date and made a judgment consistent with its findings.

               12

               13                                                                    (Swords Depo. 39:21–40:5; Stetson

               14       Depo. 159:22–160:7.) Simply put, because of Eolas’s decision to invoke privilege for post-July 22

               15       communications and to rely exclusively on “objective documents,” the evidentiary record reflects

               16       no analysis done on the “objective” documents. For all we know, it may be that a fulsome

               17       examination of McKool Smith’s state of mind at the time—which Eolas and McKool Smith

               18       precluded—would show that the firm knew the bar expired in October, but acted in July anyway.

               19       Thus, it would be error to conclude that McKool Smith acted reasonably based solely on

               20       “objective” materials because there is no evidence they ever analyzed any of them.

               21               Finally, it is worth noting that while McKool Smith, not Eolas, was covered by the

               22       prosecution bar, the firm did not act alone. Instead,

               23

               24                                         (McKool Depo. 65:7–8.)

               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                             BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                             26 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                         VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 33 of 43


                   1

                   2                    . Eolas is, therefore, no less culpable than McKool Smith.

                   3                    b.      McKool Smith’s willful violation of the prosecution bar has immediate

                   4                            and necessary relation to this case.

                   5            The Supreme Court in Keystone Driller stated the second element of the unclean-hands

                   6    defense—the relationship between the underlying misconduct and the litigation. The Court said

                   7    that the doctrine applies “where some unconscionable act of one coming for relief has immediate

                   8    and necessary relation to the equity that he seeks in respect of the matter in litigation.” 290 U.S.

                   9    at 245 (emphasis added). The Federal Circuit has made it clear that this is not a but-for causal

               10       relationship. Instead, whenever misconduct has an objective potential to affect the litigation, the

               11       relationship is satisfied. In Gilead Sciences, Inc. v. Merck & Co., Inc., the Federal Circuit put it

               12       this way: “ … the ‘immediate and necessary relation’ standard, in its natural meaning, generally

               13       must be met if the conduct normally would enhance the claimant’s position regarding legal rights

               14       that are important to the litigation if the impropriety is not discovered and corrected.” 888 F.3d

               15       1231, 1240 (Fed. Cir. 2018) The Federal Circuit went on to explain that the standard is satisfied

               16       when the misconduct objectively could affect the litigation—even if it does not necessarily do so:

               17       “[T]he standard can cover at least some misconduct that ultimately fails to affect the litigation as

               18       when it is discovered before it bears fruit, as long as its objective potential to have done so is

               19       sufficient.” Id. (emphasis added).

               20               McKool Smith’s advice directly affected the rights Eolas seeks to assert in this litigation.

               21

               22                                                                                 , which are the subject of

               23       Eolas’s infringement claims in this case.

               24

               25                                                              . Eolas now asserts those claims in this case.

               26       There is a necessary and immediate relationship between the wrongdoing—McKool Smith’s

               27       violation of the prosecution bar—and the rights Eolas seeks to assert here. See, e.g., Gilead, 888

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                                BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                             27 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                           VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 34 of 43


                   1    F.3d at 1241 (finding patent prosecutor’s wrongful manipulation of prosecution sufficient

                   2    connection with litigation for unclean hands).

                   3            To avoid such a finding, Eolas and McKool Smith ask the Court to hypothesize a different

                   4    “but for” world, one in which McKool Smith did not violate the prosecution bar. They contend

                   5    that because the examiner did not act on the improper amendment until 2015, McKool Smith could

                   6    have waited until October 2014 (after the prosecution bar actually expired) to give its advice and

                   7    the identical claims inevitably would have issued. Eolas and McKool Smith assert that their

                   8    actions, therefore, were harmless and that Amazon and Google are entitled to no relief.

                   9            To take McKool Smith’s “harmlessness” argument at face value would require the Court

               10       to make impossible predictions about what might have happened in the prosecution had different

               11       facts occurred. These predictions would be pure speculation.

               12                                                                      (Burgess Depo. 100:21–102:3.) Nor

               13       is there any reason to believe that one hypothetical world—the world hypothesized by McKool

               14       Smith where Eolas files its claims in October 2014 (instead of August 2014) and nothing happens

               15       until March 2015—is any more likely than any other.

               16

               17

               18

               19

               20

               21                                                                                    . That too would have

               22       precluded this case.

               23

               24                                                                                            . (See Ex. 39.)

               25       Each of these possibilities is just as likely as the hypothetical world McKool Smith supposes. There

               26       is no reason to accept McKool Smith’s hypothetical world over any other, particularly where we

               27       know that, in the actual world, McKool Smith’s violation influenced the prosecution. As Judge

               28       Learned Hand once cautioned, when a wrongdoer creates an impenetrable evidentiary quagmire,
                       Case Nos. 3:17-cv-01138-JST-JSC,                              BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                             28 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                          VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 35 of 43


                   1    it is not the innocent victim’s burden to sift through the casuistries to prove his harm. Navigazione

                   2    Libera Triestina Societa Anonima v. Newtown Creek Towing Co., 98 F.2d 694, 697 (2d Cir. 1938)

                   3    (“He is a wrongdoer; let him unravel the casuistries resulting from his wrong.”).

                   4            Under the proper standard—the Federal Circuit’s Gilead decision—the question is not

                   5    about actual but-for causation, proximate or otherwise. The question is whether the wrongful

                   6    conduct had the “objective potential” to affect the case. That standard is clearly met here, as

                   7    McKool Smith and Eolas’s own conduct shows.

                   8

                   9                                                                           . No one could be sure when

               10       the examiner would actually act. True, a document produced by Eolas appears to indicate an

               11       estimated date for first action in February 2015. But such estimates are notoriously inaccurate.

               12       (See, e.g., Ex. 43; Ex. 44.) And the point is irrelevant in any event. Eolas’s and McKool Smith’s

               13       conduct shows that they, in fact, had little faith in the PTO’s estimate. They instead acted as though

               14       time was of the essence.

               15

               16

               17       These are not the actions of people who are convinced the examiner will wait for another nine

               18       months. In other words, McKool Smith and Eolas would have been far less likely to have violated

               19       the prosecution bar had they known for certain that the examiner would not act until 2015. Why

               20       run the risk? They ran the risk precisely because McKool Smith’s earlier involvement had the

               21       objective potential at the time to materially affect the prosecution in Eolas’s favor. No other

               22       explanation makes sense.

               23               Ultimately, McKool Smith’s “harmlessness” theory is not, and cannot be, correct for a

               24       broader reason. The enforcement of a court order cannot turn on the diligence of the examiner

               25       instead of the nature of the violation. Take the examination in this case for example. Under McKool

               26       Smith’s “harmlessness” theory, the firm could have drafted amendments to the claims in May

               27       2012—more than two years before the prosecution bar expired—and because the examiner did

               28       not, in fact, act until 2015, no sanction should issue. Or take another example. Suppose a firm
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              29 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                            VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 36 of 43


                   1    under a prosecution bar violates the bar by drafting claims for an application. Suppose further, the

                   2    examiner rejects the claims. Under McKool Smith’s “harmlessness” theory, there would be no

                   3    remedy for that violation, too. McKool Smith’s “harmlessness” theory makes enforcement of a

                   4    prosecution bar turn, not on the wrongful conduct of the party violating the bar, but on the

                   5    happenstance of subsequent events. The decision to violate a court order should not be reduced to

                   6    a gambling wager.

                   7            McKool Smith’s position is unfair, counterfactual, inconsistent with the law, and would

                   8    result in prosecution bars being essentially illusory. The Court should find that McKool Smith’s

                   9    violation of the prosecution bar, abetted by Eolas, was (1) willful, and (2) had a necessary and

               10       immediate relationship with this litigation. Eolas and McKool Smith come to this Court with

               11       unclean hands. The Court is empowered to deny Eolas the relief it seeks, and to dismiss Eolas’s

               12       case against Amazon and Google.

               13                   2.       Civil contempt provides the Court with dismissal authority.

               14               Civil contempt provides another mechanism for dismissal. For civil contempt sanctions to

               15       be appropriate, the moving party has the burden of showing by clear and convincing evidence that

               16       the contemnors violated a specific and definite order of the court. The burden then shifts to the

               17       contemnors to demonstrate why they were unable to comply. Stone v. City and County of San

               18       Francisco, 968 F.2d 850, 856 n.9 (9th Cir. 1992) (citations omitted). Civil, as distinguished from

               19       criminal, contempt sanctions are intended to enforce compliance with an order of the court or to

               20       compensate for losses or damages sustained by reason of noncompliance. The absence of

               21       willfulness does not relieve a party from civil contempt. See United States v. United Mine

               22       Workers, 330 U.S. 258, 303–04; Penfield Co. v. Sec. & Exch. Comm’n, 330 U.S. 585, 590

               23       (1947); Maggio v. Zeitz, 333 U.S. 56, 68 (1948).

               24               There is no doubt that McKool Smith violated the prosecution bar. Mr. McKool himself

               25       admitted as much in open court that the firm “did what is proscribed by that Order.” (Mar. 29,

               26       2018 Tr. at 23:22–24:18.) Thus, the burden shifts to McKool Smith to demonstrate why it was

               27       unable to comply. McKool Smith cannot meet this burden. Again, by virtue of its claim of privilege

               28       for post-July 22 communications, Eolas and McKool Smith have limited themselves to the
                       Case Nos. 3:17-cv-01138-JST-JSC,                              BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                               30 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                           VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 37 of 43


                   1    “objectively reasonable” and “harmlessness” defenses. The “harmlessness” defense has nothing to

                   2    do with whether McKool Smith could have complied with the prosecution bar, which means that

                   3    Eolas and McKool Smith are left with one limited defense—the alleged “objective reasonableness”

                   4    of an interpretation of the prosecution bar expiring on July 22, as opposed to the correct October

                   5    date. But this limited defense provides no more help. As detailed above in relation to unclean

                   6    hands, while Eolas and McKool Smith may be able to make a post-hoc rationalization of why it

                   7    might have been reasonable for someone to believe the July 22 date applied, Eolas and McKool

                   8    Smith have never said or shown that this is what they actually thought at the time, much less that

                   9    the firm’s lawyers were somehow prevented from doing the legal research necessary to conclude

               10       otherwise. McKool Smith cannot meet its burden to demonstrate that it was somehow unable to

               11       comply with the prosecution bar.

               12               The sanction for civil contempt must be remedial. Bingman v. Ward, 100 F.3d 653, 655

               13       (9th Cir. 1996) (“Civil contempt is a refusal to do an act the court has ordered for the benefit of a

               14       party; the sentence is remedial.”). And that remedy can include dismissal. Wilhelm v. Yott, No. 08-

               15       cv-210, 2009 WL 10692110, at *3 (E.D. Cal. May 4, 2009) (finding plaintiff in civil contempt due

               16       to violation of court orders and granting request for terminating sanctions); Ewing v. Flora, No.

               17       14-cv-2925, 2016 WL 1465182, at *2 (S.D. Cal. Apr. 14, 2016) (“[T]erminating sanctions [] may

               18       be appropriate where a party fails to comply with a court order.”); see also Fed. R. Civ. P. 41(b)

               19       (“If the plaintiff fails … to comply with these rules or a court order, a defendant may move to

               20       dismiss the action or any claim against it.”). As with unclean hands, given McKool Smith’s

               21       violation of the prosecution bar, abetted by Eolas, and its necessary and immediate relationship

               22       with this litigation, the appropriate remedial sanction is to deny Eolas the relief it seeks in this

               23       case, and to dismiss Eolas’s case against Amazon and Google. As an alternative to outright

               24       dismissal, the Court could order that Eolas is entitled to no damages even if it can establish liability

               25       and/or award Amazon and Google their attorney fees and expert costs as a compensatory sanction.

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                                BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                               31 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                             VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 38 of 43


                   1                3.       The Court’s inherent authority or Rule 37(b) provides the Court with

                   2                         authority to fashion alternate remedies.

                   3            The Court’s inherent authority and Rule 37(b) provide the Court with broad discretion to

                   4    fashion an appropriate remedy up to and including dismissal. It has long been understood that

                   5    “[c]ertain implied powers must necessarily result to our Courts of justice from the nature of their

                   6    institution,” powers “which cannot be dispensed with in a Court, because they are necessary to the

                   7    exercise of all others.” United States v. Hudson, 7 Cranch 32, 34, 3 L.Ed. 259 (1812); see also

                   8    Roadway Express, Inc. v. Piper, 447 U.S. 752, 764 (1980) (citing Hudson). These powers are

                   9    “governed not by rule or statute but by the control necessarily vested in courts to manage their own

               10       affairs so as to achieve the orderly and expeditious disposition of cases.” Link v. Wabash R. Co.,

               11       370 U.S. 626, 630–31 (1962). Imposition of a sanction under the Court’s inherent authority

               12       requires a showing of bad faith. Chambers v. NASCO, Inc., 501 U.S. 32, 43–46 (1991). But “bad

               13       faith” is “a shorthand term to encompass a broad range of conduct” including “‘by delaying or

               14       disrupting the litigation or by hampering enforcement of a court order.’” Fink v. Gomez, 239 F.3d

               15       989, 992 (9th Cir. 2001) (quoting Chambers, 501 U.S. at 46)). As the Ninth Circuit has noted,

               16       “willfulness” or “bad faith” requires “disobedient conduct not shown to be outside the control of

               17       the litigant.” Henry v. Gill Indus., Inc., 983 F.2d 943, 948 (9th Cir. 1993).

               18               Essential to the Court’s inherent authority is the ability to fashion an appropriate sanction

               19       matching the misconduct. Courts routinely use their inherent authority and Rule 37 to prevent

               20       parties from benefiting from the fruits of their misconduct. For instance, in Burt Hill, Inc. v.

               21       Hassan, where the court found that a party had improperly received and retained privileged

               22       information, the court fashioned an appropriate sanction: “the appropriate sanction is to prohibit

               23       Defendants and their lawyers from in any way benefiting from their retention and review of

               24       Plaintiff’s privileged and confidential materials.” No. Civ. A 09-128, 2010 WL 419433, *7 (W.D.

               25       Pa. Jan 29, 2010); see also Univ. Patents v. Kligman, 737 F. Supp. 325, 329 (E.D. Penn. 1990) (“it

               26       would be inequitable to permit defendants to profit from improperly obtained information”);

               27       Chamberlain Grp., Inc. v. Lear Corp., 270 F.R.D. 392, 399 (N.D. Ill. 2010) (“excluding the tainted

               28       evidence means … ensuring that JCI does not benefit from its receipt of documents”).
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              32 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                            VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 39 of 43


                   1            As with unclean hands and civil contempt, the Court’s inherent authority and Federal Rule

                   2    of Civil Procedure 37 provide the Court with dismissal authority. But should the Court determine

                   3    that dismissal (or a finding of no damages or attorneys’ fee award) is not the appropriate remedy,

                   4    two other remedies would be appropriate: (a) reduction in the damages period; and (b) an

                   5    instruction and adverse inference concerning the ’507 patent’s term adjustment.

                   6                    a.      At the very least, Eolas should be precluded from seeking damages for

                   7                            a period of time commensurate with Eolas’s illicit head start.

                   8            Eolas received an approximately

                   9                                                                                       . Had Eolas and

               10       McKool Smith not violated the prosecution bar, McKool Smith could not have been involved in

               11       the prosecution until October 2014. Thus, should the Court choose not to dismiss the action in its

               12       entirety, the Court should reduce the period of time for which Eolas is entitled to seek damages by

               13       at least the amount of time associated with that head

               14

               15                       b.      At the very least, the jury should be instructed on factual and legal

               16                               findings associated with the ’507 patent’s patent-term adjustment.

               17               Another alternative remedy relates to patent-term adjustment. By way of background,

               18       patent terms—how long a patent is in effect—are calculated from priority dates determined by

               19       filings with the PTO. As a result, delays in examination can decrease the effective length of a

               20       patent term. To address this concern, in 1999 Congress amended 35 U.S.C. § 154(b) to provide an

               21       applicant to a patent-term adjustment in certain limited circumstances where the PTO delays

               22       examination or issuance of a patent.

               23               But while 35 U.S.C. § 154(b)(1) allows for adjustments based on PTO delays, section

               24       154(b)(2)(C) reduces the adjustments for periods of delay associated with the applicant’s own

               25       conduct. Section 154(b)(2)(C) provides that any patent-term adjustment must be reduced to

               26       account for delays attributable to the applicant:

               27               (C) Reduction of period of adjustment—
                                (i) The period of adjustment of the term of a patent under paragraph (1) shall be
               28               reduced by a period equal to the period of time during which the applicant failed to
                                engage in reasonable efforts to conclude prosecution of the application.
                       Case Nos. 3:17-cv-01138-JST-JSC,                              BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                                33 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                          VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 40 of 43


                   1            The ’507 patent was awarded more than 1,000 days of patent-term adjustment. Amazon

                   2    and Google have asserted a defense of improper patent-term adjustment under 35 U.S.C. § 282(c).

                   3    Amazon and Google contend that Eolas is not entitled to any patent-term adjustment for the period

                   4    of November 9, 2011 (the original filing date of the ’434 application) through August 19, 2014

                   5    (the preliminary amendment that McKool Smith worked on) because the claims filed in November

                   6    2011                                                                               . It was not until

                   7    August 2014 that, with the help of McKool Smith, Eolas filed claims that it actually intended to

                   8    pursue. Thus, during the period of November 2011 through August 2014, Eolas was not engaged

                   9    in “reasonable efforts to conclude prosecution,” and so is not entitled to patent-term adjustment

               10       for this period. This issue—whether Eolas was engaged in reasonable efforts to conclude

               11       prosecution during the period when it had only placeholder claims—is a question for the jury to

               12       decide. See, e.g., In re Tech. Licensing Corp., 423 F.3d 1286, 1290–91 (Fed. Cir. 2005) (jury trial

               13       for invalidity where damages sought).

               14

               15

               16

               17

               18                                                                    . As the legislative history for section

               19       154(b)(2)(C)(i) shows, “ … those who purposely manipulate the system to delay the issuance of

               20       their patents will be penalized … a result that the Conferees believe [is] entirely appropriate.” 145

               21       Cong. Rec. at S14718.

               22

               23                                                        . Eolas should not be rewarded with a patent-term

               24       adjustment covering this period. Therefore, as an alternative (or additional) remedy for McKool

               25       Smith’s violation of the prosecution bar, the Court should instruct the jury at the trial of this case

               26       that: (1) McKool Smith violated the prosecution bar; (2) the jury is to find that during the period

               27       of                 through August 19, 2014, Eolas did not engage in reasonable efforts to conclude

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              34 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                            VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 41 of 43


                   1    prosecution of the application; and (3) Eolas is not entitled to patent-term adjustment, at a

                   2    minimum, for the period            through August 19, 2014.

                   3    IV.     CONCLUSION

                   4            McKool Smith plainly and also admittedly violated the prosecution bar by engaging in

                   5    prosecution related to the ’434 application. Eolas now seeks to profit from that violation by

                   6    asserting a patent irremediably tainted by that prosecution. The Court should dismiss Eolas’s cases

                   7    against Amazon and Google under either the unclean-hands doctrine, as a civil contempt sanction,

                   8    as an exercise of the Court’s inherent authority, or under Rule 37. In the alternative, the Court

                   9    should preclude Eolas from seeking damages for the period of time commensurate with the illicit

               10       head start Eolas obtained and instruct the jury that McKool Smith violated the prosecution bar and

               11       that, for at least the period of       through August 19, Eolas is not entitled to any patent-term

               12       adjustment. The Court should award other sanctions as the Court deems appropriate.

               13

               14       Dated: April 4, 2019                  Respectfully submitted,

               15
                                                              By /s/ Richard G. Frenkel
               16
                                                              DOUGLAS E. LUMISH, Bar No. 183863
               17                                             doug.lumish@lw.com
                                                              RICHARD G. FRENKEL, Bar No. 204133
               18                                             rick.frenkel@lw.com
                                                              JEFFREY G. HOMRIG, Bar No. 215890
               19                                             jeff.homrig@lw.com
                                                              NICHOLAS YU, Bar No. 298768
               20                                             nicholas.yu@latham.com
                                                              LATHAM & WATKINS LLP
               21                                             140 Scott Drive
                                                              Menlo Park, CA 94025
               22                                             Telephone: (650) 328-4600
                                                              Facsimile: (650) 463-2600
               23
                                                              JOSEPH H. LEE, Bar No. 248046
               24                                             joseph.lee@lw.com
                                                              LATHAM & WATKINS LLP
               25                                             650 Town Center Drive, 20th Floor
                                                              Costa Mesa, CA 92626-1925
               26                                             Telephone: (714) 540-1235
                                                              Facsimile: (714) 755-8290
               27
                                                              AMIT MAKKER, Bar No. 280747
               28                                             amit.makker@lw.com
                       Case Nos. 3:17-cv-01138-JST-JSC,                               BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                             35 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                          VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 42 of 43


                   1                                      LATHAM & WATKINS LLP
                                                          505 Montgomery Street, Suite 2000
                   2                                      San Francisco, CA 94111-6538
                                                          Telephone: (415) 395-8034
                   3                                      Facsimile: (415) 395-8095

                   4                                      MELISSA ARBUS SHERRY (pro hac vice)
                                                          melissa.sherry@lw.com
                   5                                      ELANA NIGHTINGALE DAWSON (pro hac vice)
                                                          elana.nightingaledawson@lw.com
                   6                                      LATHAM & WATKINS LLP
                                                          555 Eleventh Street, Suite 1000
                   7                                      Washington, DC 20004-1304
                                                          Telephone: (202) 637-2200
                   8                                      Facsimile: (202) 637-2201

                   9                                      JENNIFER H. DOAN (pro hac vice)
                                                          jdoan@haltomdoan.com
               10                                         JOSHUA R. THANE (pro hac vice)
                                                          jthane@haltomdoan.com
               11                                         J. RANDY ROESER(pro hac vice)
                                                          rroeser@haltomdoan.com
               12                                         HALTOM & DOAN
                                                          6500 Summerhill Road, Suite 1000
               13                                         Texarkana, TX 75503
                                                          Telephone: (903) 255-1000
               14                                         Facsimile: (903) 255-0800

               15                                         GRANT KINSEL, Bar No. 172407
                                                          gkinsel@perkinscoie.com
               16                                         PERKINS COIE, LLP
                                                          1203 3rd Street, 39th Floor
               17                                         Seattle, WA 98112
                                                          Telephone: (206)-395-316
               18                                         Facsimile: (206) 359-9000

               19                                         Counsel for Defendant
                                                          AMAZON.COM, INC.
               20

               21       DATED: April 4, 2019              By /s/ Carl G. Anderson
                                                          QUINN EMANUEL URQUHART & SULLIVAN, LLP
               22                                         Charles K. Verhoeven (CA Bar No. 170151)
                                                          David A. Perlson (CA Bar No. 209502)
               23                                         Carl G. Anderson (CA Bar No. 239927)
                                                          Michael D. Powell (CA Bar No. 202850)
               24                                         Lindsay M. Cooper (CA Bar No. 287125)
                                                          Felipe Corredor (CA Bar No. 295692)
               25                                         qe-eolas@quinnemanuel.com
                                                          50 California Street, 22nd Floor
               26                                         San Francisco, CA 94111
                                                          Telephone: 415-875-6600
               27                                         Facsimile: 415-875-6700

               28                                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                       Case Nos. 3:17-cv-01138-JST-JSC,                       BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                        36 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                   VIOLATION OF PROSECUTION BAR
                        Case 3:17-cv-03022-JST Document 513 Filed 04/04/19 Page 43 of 43


                   1                                        Miles Freeman (CA Bar No. 299302)
                                                            qe-eolas@quinnemanuel.com
                   2                                        865 S. Figueroa St., 10th Floor
                                                            Los Angeles, CA 90017
                   3                                        Telephone: 213-443-3000
                                                            Fax: 213-443-3100
                   4
                                                            Attorneys for Defendant
                   5                                        GOOGLE LLC

                   6

                   7                                           ATTESTATION

                   8            I, Richard Frenkel, am the ECF user whose user ID and password authorized the filing of

                   9    this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have

               10       concurred in this filing.

               11       DATED: April 4, 2019                        /s/      Richard G. Frenkel
                                                                             Richard G. Frenkel
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                       Case Nos. 3:17-cv-01138-JST-JSC,                            BRIEFING OF AMAZON AND GOOGLE RE
ATTORNEYS AT LAW
 SILICON VALLEY
                       3:17-cv-03022-JST-JSC                              37 REMEDIES FOR EOLAS’S AND MCKOOL SMITH’S
                                                                                        VIOLATION OF PROSECUTION BAR
